 



EXHIBIT 10.1
FORM OF AMENDMENT TO
PERFORMANCE SHARE UNIT AGREEMENT
     This Amendment (the “Amendment”) to the Holly Corporation Performance Share
Unit Agreement (the “Agreement”) dated ___, ___between Holly Corporation (the
“Company”) and ___ (the “Employee”) is entered into effective as of ___, ___.
Terms not otherwise defined in this Amendment shall have the meaning provided in
the Agreement. The Agreement is hereby amended in the following respects,
notwithstanding any provision of the Agreement prior to this Amendment:

  1.   The Award shall be payable in shares of the Company’s common stock, par
value $.01 per share (the “Shares”). The number of Shares payable shall equal
the number of performance share units (the “Units”) awarded under Section 1 of
the Agreement (after any applicable adjustment under Section 3 of the Agreement)
times the applicable Performance Percentage determined pursuant to Section 2 of
the Agreement.     2.   The Shares to be transferred to the Employee pursuant to
the Agreement as amended by the Amendment shall be transferred as soon as
reasonably practicable following the close of the Performance Period (or such
earlier time as specified under Section 3(b) of the Agreement).     3.   As a
result of the transfer of the Shares to the Employee under the Agreement as
amended by the Amendment, the Employee may incur certain liabilities for
Federal, state or local taxes and the Company may be required by law to withhold
such taxes for payment to taxing authorities. Prior to the transfer of the
Shares to the Employee, the Company shall inform the Employee of the amount of
taxes required to be withheld, if any. The Employee shall either pay to the
Company, in cash or by certified or cashier’s check, an amount equal to the
taxes required to be paid on such transaction, or the Employee shall authorize
the Company to withhold from monies owing by the Company to the Employee an
amount equal to the amount of federal, state or local taxes required to be
withheld. Authorization of the Employee to the Company to withhold taxes
pursuant to this paragraph shall be in form and content acceptable to the
Committee. An authorization to withhold taxes pursuant to this provision shall
be irrevocable unless and until the tax liability of the Employee has been fully
paid. In the event that the Employee fails to make arrangements that are
acceptable to the Committee for providing to the Company, at the time or times
required, the amounts of federal, state and local taxes required to be withheld
with respect to the Shares to be transferred to the Employee under the Agreement
as amended by the Amendment, the Company shall have the right to purchase at
current market price as determined by the Committee and/or to sell to one or
more third parties in either market or private transactions sufficient Shares to
provide the funds needed for the Company to make the required tax payment or
payments.

1



--------------------------------------------------------------------------------



 



  4.   Except to the extent modified by the terms of the Amendment, the terms of
the Agreement shall continue in full force and effect.

     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its officers thereunto duly authorized, and the Employee has set his hand
effective as of ___, ___.

              HOLLY CORPORATION
 
       
 
  By:    
 
       
 
       
 
                  Employee

2